EXHIBIT 10.4

CREDIT AGREEMENT

$20,000,000 Credit Facility

by and among

as Borrowers:

LATIN NODE, INC., a Florida corporation;

LATIN NODE, LLC, a Florida limited liability company;

LATINODE COMMUNICATIONS CORPORATION, a Florida corporation;

NSITE SOFTWARE, LLC, a Florida limited liability company;

TROPICAL STAR COMMUNICATIONS, INC., a Florida corporation;

TS TELECOMMUNICATIONS, INC., a Florida corporation;

TOTAL SOLUTIONS TELECOM, INC., a Florida corporation;

as Guarantors:

CROSSFONE HONDURAS S.A., a Honduran corporation;

CROSSFONE EUROPE, GMBH, a German company;

LATIN NODE EUROPE, GMBH, a German company;

LN COMUNICACIONES S.A., a Guatemalan corporation;

CROSSFONE COLOMBIA S.A., E.S.P. a Colombian corporation;

CROSSFONE MEXICO, S.A. DE C.V., a Mexican corporation; and

CROSSFONE NICARAGUA S.A., a Nicaraguan corporation;

and, as Lender,

ELANDIA, INC., a Delaware corporation

Dated as of February 16, 2007



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of February 16, 2007 (the
“Effective Date”), is made by and among the following parties:

 

  1. LATIN NODE, INC., a Florida corporation; LATIN NODE, LLC (“Latin Node”), a
Florida limited liability company; LATINODE COMMUNICATIONS CORPORATION, a
Florida corporation; NSITE SOFTWARE, LLC, a Florida limited liability company;
TROPICAL STAR COMMUNICATIONS, INC., a Florida corporation; TS
TELECOMMUNICATIONS, INC., a Florida corporation; TOTAL SOLUTIONS TELECOM, INC.,
a Florida corporation (collectively, jointly and severally, “Borrowers”);

 

  2. CROSSFONE HONDURAS S.A., a Honduras corporation; CROSSFONE EUROPE, GMBH, a
German company; LATIN NODE EUROPE, GMBH, a German company; LN COMUNICACIONES
S.A., a Guatemalan corporation; CROSSFONE COLOMBIA S.A., E.S.P. a Colombian
corporation; and CROSSFONE MEXICO, S.A. DE C.V., a Mexican corporation, and
CROSSFONE NICARAGUA S.A., a Nicaraguan corporation (collectively, jointly and
severally, “Guarantors”); and

 

  3. ELANDIA, INC. (“Lender”), a Delaware corporation.

W I T N E S S E T H

WHEREAS, the Borrowers desire to obtain a commitment from the Lender to make
loans to the Borrowers;

WHEREAS, concurrently herewith, Latin Node and Lender have executed and
delivered the Stock Purchase Agreement (as defined below); and

WHEREAS, the Lender is willing to make the Loan (as defined herein) to the
Borrowers on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration exchanged
between the parties, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I—DEFINITIONS

Section 1.1 Definitions. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings indicated which meanings shall
be equally applicable to both the singular and the plural forms of such terms:

1.1.1 “Affiliate” shall mean any Person (other than a Subsidiary) which directly
or indirectly through one or more intermediaries controls, or is controlled by
or is under common control, with an Obligor, or 25% or more of the equity
interest of which is held beneficially or of record by any of the Obligors or a
Subsidiary. The term “control” means the possession, directly of indirectly, of
the power to cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

1.1.2 “Agreement” means this Credit Agreement, as the same may from time to time
be amended.

1.1.3 “Borrowers” has the meaning assigned to that term in the introduction to
this Agreement.

1.1.4 “Borrowing” shall mean the drawing down by a Borrower of the Loan from the
Lender on the Borrowing Date, subject to Lender’s agreement with the use of
proceeds of such Loan amount as set forth in Schedule 2.3 hereto.

1.1.5 “Borrowing Date” shall mean the date as of which the Borrowing is
consummated.

1.1.6 “Business Day” shall mean a day on which commercial banks are open for
business in the state of Florida.

1.1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations and published interpretations thereof.

1.1.8 “Commission” shall mean the Securities and Exchange Commission.

1.1.9 “Default” means any event which, with the lapse of time, the giving of
notice, or both, would become an Event of Default.

1.1.10 “Default Rate” shall mean 24% per annum.

1.1.11 “Director” shall mean any member of the Board of Directors of Latin Node.

1.1.12 “Effective Date” means the date all parties hereto have executed this
Agreement and the Loan Documents and Obligors have complied with all conditions
precedent thereto.

1.1.13 “Entity Authorizations” shall mean

(i) If any Obligor is a corporation or the equivalent under the law of its
jurisdiction, certified copies of such Obligor’s articles of incorporation and
bylaws or other formative documents and current certificates of good standing
and certified resolutions or authorizations as may be required to establish the
power and authority of each Obligor to execute, deliver and perform its
respective obligations under, as the case may be, the Loan Documents.

 

2



--------------------------------------------------------------------------------

(ii) If any Obligor is a limited liability company or the equivalent under the
law of its jurisdiction, certified copies of such Obligor’s articles of
organization and operating agreement or other formative documents and current
certificates of good standing and certified resolutions or authorizations as may
be required to establish the power and authority of each Obligor to execute,
deliver and perform its respective obligations under, as the case may be, the
Loan Documents.

1.1.14 “Event of Default” has the meaning assigned to that term in Section 7.1
hereof.

1.1.15 “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.

1.1.16 “Fraudulent Transfer Laws” shall mean applicable United States bankruptcy
and State fraudulent transfer and conveyance statutes and the related case law.

1.1.17 “Governmental Authority” shall mean any court, board, agency, commission,
office or authority of any nature whatsoever or any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or here-after
in existence.

1.1.18 “Guaranteed Obligations” shall mean the obligations guaranteed by each
Guarantor, and the losses and liabilities against which each Guarantor
indemnifies Lender, as set forth in Section 2.5 of this Agreement and, in each
case, includes all amounts that would become due but for the operation of the
automatic stay under section 362(a) of the United States Bankruptcy Code of
1978.

1.1.19 “Guarantee” shall mean the guaranty and indemnity set forth in
Section 2.5.

1.1.20 “Guarantors” has the meaning assigned to that term in the introduction to
this Agreement.

1.1.21 “Indebtedness” of any Person shall mean (i) all indebtedness or liability
for borrowed money or for the deferred purchase price of any property (including
accounts payable to trade creditors under customary trade credit terms) or
services for which the Person is liable as principal, (ii) all indebtedness
(excluding unaccrued finance charges) secured by a Lien on property owned or
being purchased by the Person, whether or not such indebtedness shall have been
assumed by the Person, (iii) any arrangement (commonly described as a
sale-and-leaseback transaction) with any financial institution or other lender
or investor providing for the leasing to the Person of property which at the
time has been or is to be sold or transferred by the Person to the lender or
investor, or which has been or is being acquired from another Person, and
(iv) all obligations of

 

3



--------------------------------------------------------------------------------

partnerships or joint ventures in respect of which the Person is primarily or
secondarily liable as a partner or joint venturer or otherwise (provided that in
any event for purposes of determining the amount of the Indebtedness, the full
amount of such obligations, without giving effect to the contingent liability or
contributions of other participants in the partnership or joint venture, shall
be included).

1.1.22 “Inventory” shall mean any and all goods, supplies, wares, merchandise,
and other tangible personal property, including raw materials, work in process,
supplies and components, and finished goods, whether held for sale or otherwise
or to be furnished under any contract for service, and also including any
products of and accessions to inventory, packing and shipping materials, and all
documents of title, whether negotiable or non-negotiable, representing any of
the foregoing, and the insurance proceeds from any of the foregoing.

1.1.23 “Investments” shall mean, with respect to any Person, all advances, loans
or extensions of credit to any other Person, all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any investment in other Persons, including partnerships or joint
ventures.

1.1.24 “Lender” has the meaning assigned to that term in the introduction to
this Agreement.

1.1.25 “Lender Expenses” means all expenses of any type or nature (including but
not limited to investment banking fees, attorney’s fees, title insurance costs,
costs of satisfying any Lien or other claim or demand that impedes the Lender
from obtaining a first security position in all applicable collateral hereunder)
incurred by the Lender in connection with (i) the initiation of the Loan,
(ii) the drafting, negotiation and signing of the Loan Documents, (iii) the
implementation of the transactions set forth in the Loan Documents including but
not limited to recording and registering any lien or evidence of security,
investigating any Lien or other matter necessary, in the Lender’s sole
discretion, to ensure that any condition precedent has been satisfied or
otherwise cleared, and (iv) any other matter that the Lender requires to be
dealt with to provide the priority and security required under the Loan
Documents.

1.1.26 “Lien” shall mean a mortgage, pledge, lien, hypothecation, assignment,
security interest or other charge or encumbrance or any segregation of assets or
revenues or other preferential arrangement (whether or not constituting a
security interest) with respect to any present or future assets, including
fixtures, revenues or rights to the receipt of income of the Person referred to
in the context in which the term is used.

1.1.27 “Loan” shall mean the aggregate principal amount advanced by the Lender
as a loan or loans to the Borrowers under Article 2 and Article 6 hereof, or,
where the context so requires.

1.1.28 “Loan Documents” shall mean those documents executed or submitted in
connection with the Loan, including, without limitation, (i) the Note; (ii) this
Agreement; (iii) the Security Agreement; (iv) the Pledge Agreement; (v) the
Non-US

 

4



--------------------------------------------------------------------------------

Security Documents; and (vi) all other documents and instruments executed by any
Obligors in connection with the Loan as may be required by Lender or Lender’s
counsel, including those referred to in Section 6 hereof.

1.1.29 “Loan Funding Period” shall mean the period between the Effective Date
and the Maturity Date.

1.1.30 “Maturity Date” shall have the meaning set forth in the Note.

1.1.31 “Non-US Security Documents” shall mean any document required under the
laws of any jurisdiction outside of the United States to confirm and perfect
collateral related to an entity organized in such jurisdiction, including those
documents listed on Schedule 1.1.31 attached hereto.

1.1.32 “Note” shall mean the Promissory Note described in Section 2.2 hereof, in
the principal amount of $20,000,000 dated the initial Borrowing Date and payable
to the order of the Lender, substantially in the form of Exhibit “A” attached
hereto and made a part hereof, and any modifications, renewals, replacements or
substitutions therefor made from time to time hereafter, and to the extent
applicable.

1.1.33 “Obligations” shall mean the any and all liabilities, obligations,
covenants, duties and debts, owing by any Obligor to the Lender, arising under
this Agreement or any other Loan Document, including without limitation, all
interest, charges, indemnities, expenses, fees, attorneys’ fees, filing fees and
any other sums chargeable to the Obligors hereunder or under any other Loan
Document, or any other contractual agreement between the Lender and the
Obligors.

1.1.34 “Obligors” shall mean, jointly and severally, Borrowers and Guarantors.

1.1.35 “Permitted Liens” shall mean a mortgage, pledge, lien security interest
or other charge or encumbrance or any segregation of assets or revenues or other
preferential arrangement (whether or not constituting a security interest) with
respect to any present or future assets, including fixtures, revenues or rights
to the receipt of income of the Person referred to in the context in which the
term is used which are permitted to exist under this Agreement as well as the
liens identified on Schedule 1.1.35 hereto.

1.1.36 “Person” shall mean any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
partnership or government, or any agency or political subdivision of any
government, or other entity of whatever nature.

1.1.37 “Pledge Agreement” shall mean that certain Pledge Agreement dated as of
the date hereof, executed by Latin Node, Inc. in favor of Lender pledging its
ownership interests in the Guarantors as security for the obligations of
Guarantors under this Agreement.

 

5



--------------------------------------------------------------------------------

1.1.38 “Securities Act” shall mean the Securities Act of 1933, as amended and
the rules promulgated thereunder.

1.1.39 “Security Agreement” shall mean that certain Security Agreement dated as
of the date hereof executed by Borrowers in favor of Lender.

1.1.40 “Stock Purchase Agreement” shall mean that certain Preferred Stock
Purchase Agreement between Lender and Latin Node whereby Latin Node has agreed
to sell preferred stock representing 80% of its ownership to Lender.

1.1.41 “Subsidiary” shall mean any Person in which any Obligor or a Wholly-Owned
Subsidiary may own, directly or indirectly, an equity interest of more than 50%,
or which may effectively be controlled by any Obligor or a Wholly-Owned
Subsidiary, during the term of this Agreement, as well as all Subsidiaries and
other Persons from time to time included in the consolidated financial
statements of the Obligors.

1.1.42 “Wholly-Owned Subsidiary” shall mean any Subsidiary, 100% of the
outstanding capital stock or equity interests of all classes of which are owned
by the Obligors and/or one or more Wholly-Owned Subsidiaries.

Section 1.2 Accounting Terms. Accounting terms not specifically defined in this
Agreement shall have the meaning given to them under accounting principles and
practices generally accepted in the United States, applied on a consistent basis
with the financial statements referred to in Section 3.3 hereof, and shall be
determined both as to classification of items and amounts in accordance
therewith. All Subsidiaries shall be consolidated to the fullest extent
permitted by such principles and practices, and any accounting terms, financial
covenants and financial statements referred to herein shall be determined and
prepared on the basis of such consolidation.

Section 1.3 Other Definitional Provisions. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Subsection and Exhibit references are to this Agreement
unless otherwise specified.

ARTICLE II – LOAN AND GUARANTY

Section 2.1 Loan. Lender, in its sole and absolute discretion, shall loan to the
Borrowers $20,000,000.

Section 2.2 Note. In consideration of the Loan, the Borrowers, jointly and
severally, shall execute and deliver in favor of Lender a promissory note in the
form and content substantially the same as attached as Exhibit “A,” and bearing
interest on the principal amount outstanding from time to time at an annual rate
of 10%, payable on the Maturity Date (the “Note”).

Section 2.3 Use of Proceeds. The Borrowers will use the net proceeds of the Loan
as set forth on Schedule 2.3 hereto.

 

6



--------------------------------------------------------------------------------

Section 2.4 Expenses. Immediately upon the execution of this Agreement,
Borrowers shall pay all of the Lender Expenses out of the proceeds of the Loan.

Section 2.5 Guaranty.

2.5.1 Guaranty and Indemnity. Each Guarantor irrevocably and unconditionally,
jointly and severally:

 

  (i) guarantees to Lender punctual payment and performance by Borrowers of
Borrowers’ obligations under the Loan Documents;

 

  (ii) undertakes with each Lender that whenever an Borrower does not pay any
amount when due under any Loan Document, it will immediately on demand by Lender
pay that amount as if it were the principal obligor; and

 

  (iii) indemnifies Lender on demand against any loss or liability suffered by
it if any obligation guaranteed by Guarantor is or becomes unenforceable,
invalid or illegal.

2.5.2 Continuing guaranty.

 

  (i) This Guarantee creates a continuing guaranty and will remain in full force
and effect until the irrevocable and indefeasible payment in full of the
ultimate balance of the Obligations, regardless of any intermediate payment or
discharge in whole or in part.

 

  (ii) If, at any time for any reason (including the bankruptcy, insolvency,
receivership, reorganization, dissolution or liquidation of any Guarantor or any
other Obligor or the appointment of any receiver, intervenor or conservator of,
or agent or similar official for, any Guarantor or any other Obligor of any of
their respective properties), any payment received by Lender in respect of the
Obligations is rescinded or avoided or must otherwise be restored or returned by
any Lender, this Guaranty will continue to be effective or will be reinstated,
if necessary, as if that payment had not been made.

 

  (iii) Lender may concede or compromise any claim that any payment, security or
other disposition is liable to avoidance or restoration.

2.5.3 Consideration and enforceability.

 

  (i) Each Guarantor represents, warrants and agrees that:

 

  (A) it will receive valuable direct and indirect benefits as a result of the
transactions financed by the Loan; and

 

7



--------------------------------------------------------------------------------

  (B) these benefits will constitute reasonably equivalent value and fair
consideration as those terms are used in the fraudulent transfer laws.

 

  (ii) Each Guarantor acknowledges and agrees that Lender has acted in good
faith in connection with this Guaranty and the transactions contemplated by this
Agreement.

 

  (iii) Guarantors agree that:

 

  (A) this Guaranty shall be enforceable against each Guarantor to the maximum
extent permitted by the Fraudulent Transfer Laws; and

 

  (B) the amount recoverable from a Guarantor under this Guaranty shall be
limited so that no obligation or transfer by that Guarantor is subject to
avoidance or turnover under any Fraudulent Transfer Law.

2.5.4 Representations and Warranties. Each Guarantor makes the following
representations and warranties to Lender.

 

  (iv) The sum of the Guarantor’s debts (including its obligations under this
Guaranty) is less than the value of the Guarantor’s property (calculated at the
less of fair valuation and present fair saleable value).

 

  (v) The capital of the Guarantor is not unreasonably small to conduct its
business as currently conducted or as proposed to be conducted.

 

  (vi) The Guarantor has not incurred, does not intend to incur and does not
believe it will incur debts beyond its ability to pay as they mature.

 

  (vii) The Guarantor has not made a transfer or incurred an obligation under
this Guaranty with the intent to hinder, delay or defraud any of its present or
future creditors.

For the purposes of this Section 2.5.4:

 

  (i) debt means any liability on a claim; and

 

  (ii) claim means:

 

  (A) any right to payment, whether or not that right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or

 

  (B) any right to an equitable remedy for breach of performance if that breach
gives rise to a right to payment, whether or not the right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

 

8



--------------------------------------------------------------------------------

2.5.4 Nature of each Guarantor’s obligations. Each Guarantor’s obligations under
this Obligor Guaranty are independent of any obligation of the other Obligors or
any other person, and a separate action or actions may be brought and prosecuted
against each Guarantor under this Obligor Guaranty whether or not any action is
brought or prosecuted against the other Obligors or any other person and whether
or not the other Obligors or any other person is joined in any action under this
Obligor Guaranty. This is a guaranty of payment and not merely of collection.

2.5.5 Waiver of defenses. The obligations of each Guarantor under this Guaranty
will not be affected by, and each Guarantor irrevocably waives any defense it
might have by virtue of, any act, omission, matter or thing which, but for this
Section 2.5.5, would reduce, release or prejudice any of its obligations under
this Guaranty, including (whether or not known to it or Lender), including but
not limited to the following:

 

  (i) any time, forbearance, extension or waiver granted to, or composition or
compromise with, an Obligor or any other person;

 

  (ii) the taking, variation, compromise, exchange; renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or any other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security;

 

  (i) any disability, incapacity or lack of powers, authority or legal
personality of or dissolution or change in the members of status of any Obligor
or any other person;

 

  (ii) any amendment or variation (however fundamental) or restatement,
replacement or novation of a Loan Document or any other document, guaranty or
security so that references to that Loan Document in this Guaranty shall include
each amendment, variation, restatement, replacement or novation;

 

  (iii) any unenforceability, illegality or invalidity of any obligation of any
person under any Loan Document or any other document, guaranty or security, to
the intent that each Guarantor’s obligations under this Guaranty shall remain in
full force and be construed accordingly, as if there were no unenforceability,
illegality or invalidity;

 

  (iv)

any avoidance, postponement, discharge, reduction, non-provability or other
similar circumstance affecting any obligation of any Obligor under a Loan
Document resulting from any bankruptcy, insolvency, receivership,

 

9



--------------------------------------------------------------------------------

 

liquidation or dissolution proceedings or from any law, regulation or order so
that each such obligation shall for the purposes of each Guarantor’s obligations
under this Guaranty be construed as if there were no such circumstance; or

 

  (v) the acceptance or taking of other guaranties or security for the
Guaranteed Obligations, or the settlement, release or substitution of any
guaranty or security or of any endorse, guarantor or other obligor in respect of
the Guaranteed Obligations.

2.5.6 Additional Waivers. Each Guarantor unconditionally and irrevocably waives:

 

  (i) diligence, presentment, demand for performance, notice of nonperformance,
protest, notice of protest, notice of dishonor, notice of the creation of
incurring of new or additional indebtedness of the Obligors to Lender, notice of
acceptance of this Guaranty, and notice of any other kind whatsoever;

 

  (vi) the filing of any claim with any court in the event of a receivership,
insolvency or bankruptcy;

 

  (vii) the benefit of any statute of limitations affecting any Obligor’s
obligations under the Loan Documents or the Guarantor’s obligations under this
Guaranty or the enforcement of this Guaranty; and

 

  (viii) any offset or counterclaim or other right, defense, or claim based on,
or in the nature of, any obligation now or later owned to the Guarantor by the
other Obligors or Lender.

2.5.7 Authorization. Each Guarantor irrevocably and unconditionally authorizes
the Lender to take any action in respect of the Guaranteed Obligations or any
collateral or guaranties securing them or any other action that might otherwise
be deemed a legal or equitable discharge of a surety, without notice to or the
consent of the Guarantor and irrespective of any change in the financial
condition of any Obligor.

2.5.8 Immediate recourse. Each Guarantor waives any right it may have of first
requiring the Lender (or any trustee or agent on its behalf) to proceed against
or enforce any other rights, security or other guaranty or claim payment from
any other Obligor or any other person before claiming from the Guarantor under
this Guaranty.

2.5.9 Appropriations. Until all amounts which may be or become payable by the
Obligors under or in connection with the Loan Documents have been irrevocably
and indefeasibly paid in full, Lender (or any trustee or agent on its behalf)
may:

 

  (i) refrain from applying or enforcing any other moneys, security, guaranties
or rights held or received by Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

10



--------------------------------------------------------------------------------

  (ii) hold in a suspense account any moneys received from any Guarantor or on
account of that Guarantor’s liability under this Guaranty without liability to
pay interest on those moneys.

2.5.10 Non-competition. Until all amounts which may be or become payable by the
Obligors under or in connection with the Loan Documents have been irrevocably
and indefeasibly paid in full, each Guarantor shall not after a claim has been
made or by virtue of any payment or performance by it under this Guaranty:

 

  (i) be subrogated to any rights, security or moneys held, received or
receivable by Lender (or any trustee or agent on its behalf) or be entitled to
any right of contribution or indemnity in respect of any payment made or moneys
received on account of the Guarantor’s liability under this Guaranty;

 

  (ii) claim, rank, prove or vote as creditor of any other Obligor or its estate
in competition with Lender (or any trustee or agent on its behalf); or

 

  (iii) receive, claim or have the benefit of any payment, distribution or
security from or on account of any other Obligor, or exercise any right of
set-off as against any other Obligor,

unless Lender otherwise consents or directs in writing. Each Guarantor shall
hold in trust for and forthwith pay or transfer to Lender (or as directed by
Lender) any payment or distribution or benefit of security received by the
contrary to this Section 2.5.10.

2.5.11 Additional security. This Guaranty is in addition to and is not in any
way prejudiced by any other guaranty or security now or subsequently held by
Lender.

2.5.12 Election of remedies. Each Guarantor understands that the exercise by
Lender of certain rights and remedies contained in the Loan Documents may affect
or eliminate the Guarantor’s right of subrogation and reimbursement against the
other Obligors and that the Guarantor may therefore incur a partially or totally
reimbursable liability under this Guaranty. Each Guarantor expressly authorizes
Lender to pursue its rights and remedies with respect to the Guaranteed
Obligations in any order or fashion it deems appropriate, in its sole and
discretion, and waives any defense arising out of the absence, impairment, or
loss of any or all rights of recourse, reimbursement, contribution, exoneration
or subrogation or any other rights or remedies of the Guarantor against any
other Obligor, any other person or any security, whether resulting from any
election of rights or remedies by Lender, or otherwise.

 

11



--------------------------------------------------------------------------------

2.5.13 Information concerning the Obligors. Each Guarantor represents and
warrants to Lender that the Guarantor is affiliated with each other Obligor and
is otherwise in a position to have access to all relevant information bearing on
the present and continuing creditworthiness of each other Obligor and the risk
that any other Obligor will be unable to pay the Guaranteed Obligations when
due. Each Guarantor waives any requirement that Lender advise the Guarantor of
information known to Lender regarding the financial condition or business of any
other Obligor, or any other circumstance bearing on the risk of non-performance
of the Guaranteed Obligations, and each Guarantor assumes sole responsibility
for keeping informed of the financial condition and business of each other
Obligor.

2.5.14 Waiver of subrogation. Notwithstanding anything in Section 2.5.10
(Non-competition) above to the contrary, each Obligor irrevocably and
unconditionally waives, for the benefit of the Lender, and agrees not to claim
or assert after Lender has exercised its rights under any of the Loan Documents,
any right of subrogation, contribution or indemnity the Obligor may have against
any other of the Obligors as a result of any payment under this Guaranty or in
respect of the Guaranteed Obligations until after such time as all amounts which
may be or become payable by the Obligors under or in connection with the Loan
Documents have been irrevocably and indefeasibly paid in full.

2.5.15 No marshaling. Except to the extent required by applicable law, Lender
will not be required to marshal any collateral securing, or any guaranties of,
the Guaranteed Obligations, or to resort to any item of collateral or any
guaranty in any particular order, and Lender’s rights with respect of any
collateral and guaranties will be cumulative and in addition to all other
rights, however existing or arising. To the extent permitted by applicable law,
each Guarantor irrevocably waives, and agrees that it will not invoke or assert,
any law requiring or relating to the marshaling of collateral or guaranties or
any other law which might cause a delay in or impede the enforcement of Lender’s
rights under this Guaranty or any other agreement.

ARTICLE III- REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement and to make the Loan
provided for herein, the Obligors make the following representations and
warranties to the Lender, all of which are true and correct as of the date
hereof and shall be true and correct as of the date of each draw of Loan funds,
and all of which shall survive the execution and delivery of this Agreement, the
Note and the other Loan Documents:

Section 3.1 Corporate Existence and Power. The Obligors are each duly organized
validly existing and in good standing under the laws of their respective
jurisdictions of organization and each is duly qualified or licensed to transact
business in all places where such

 

12



--------------------------------------------------------------------------------

qualification or license is necessary. Each Obligor has the power to enter into
and perform this Agreement and the Loan Documents, to the extent that each has
executed such documents, and this Agreement does, and the Loan Documents when
duly executed and delivered for value will, constitute the legal, valid and
binding obligations of the Obligors enforceable in accordance with their
respective terms.

Section 3.2 Authority. The making and performance by the Obligors of this
Agreement, the Note, the Loan Documents, and any additional documents pursuant
hereto, has been duly authorized by all necessary legal action of the Obligors,
and does not and will not violate any provision of law or regulation, or any
writ, order or decree of any court, governmental, regulatory authority or
agency, and does not and will not, with the passage of time or the giving of
notice, result in a breach of, or constitute a default or require any consent
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Obligors, pursuant to any instrument or agreement to
which any Obligor is a party or by which any Obligor or its properties may be
bound or affected.

Section 3.3 Financial Condition.

3.3.1 The unaudited financial statements of Latin Node for the fiscal year
ending June 30, 2006 and the six months ended December 31, 2006 delivered to
Lender were prepared in accordance with generally accepted accounting principles
consistently applied, are complete and correct and fairly present the
consolidated financial condition of Latin Node and its Subsidiaries as of that
date. Other than as disclosed by those financial statements, Latin Node has no
direct or contingent obligations or liabilities which would be material to the
financial position of Latin Node, nor any material unrealized or anticipated
losses from any commitments of Latin Node. Since the date of such financial
statements, there has been no material adverse change in the business or
financial condition of any Obligor.

3.3.2 After giving effect to the execution and delivery of the Loan Documents
and the making of the Loan under this Agreement, no Obligor will be “insolvent,”
within the meaning of such term as defined in § 101 of Title 11 of the United
States Code, as amended from time to time, or be unable to pay its debts
generally as such debts become due, or have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated. No
petition in bankruptcy has been filed by or against any Obligor in the last
seven (7) years, and no Obligor in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors.

Section 3.4 Intentionally omitted.

Section 3.5 Full Disclosure. The financial statements referred to in Section 3.3
do not, nor does this Agreement, nor any written statement furnished by any
Obligor to the Lender in connection with the negotiation of this Agreement or
the Loan, contain any untrue statement of a material fact or omit a material
fact necessary to make the statements contained therein or herein not
misleading. There is no fact which any Obligor has not disclosed to the Lender
in writing which materially and adversely affects nor, so far as any Obligor can
now foresee, is reasonably likely to prove to materially and adversely affect
the business or financial condition of any Obligor or the ability of any Obligor
to perform this Agreement, the Note or any other Loan Document.

 

13



--------------------------------------------------------------------------------

Section 3.6 Litigation. Except to the extent disclosed on Schedule 3.6 attached
hereto, there are no suits, actions or proceedings pending, or to the knowledge
of the Obligors, threatened before any court or by or before any governmental or
regulatory authority, commission, bureau or agency or public regulatory body
against or affecting any Obligor which, if adversely determined, would have a
material adverse effect on the business or financial condition of any Obligor.

Section 3.7 Payment of Taxes. As of the date of execution of this Agreement,
federal income tax returns of each Obligor have been filed with Internal Revenue
Service or other applicable taxing authority and no deficiencies have been
assessed. Each of the Obligors has filed or caused to be filed, or has obtained
extensions to file all federal, state, foreign and local tax returns which are
required to be filed, and have paid or caused to be paid, or have reserved on
their books amounts sufficient for the payment of, all taxes as shown on said
returns or on any assessment received by them, to the extent that the taxes have
become due, except as otherwise permitted by the provisions hereof. Each of the
Obligors has set up reserves which are reasonably believed by each Obligor to be
adequate for the payment of said taxes for the years that have not been audited
by the respective tax authorities. Each Obligor has furnished to Lender copies
of its Forms 940 and 941 payroll tax returns. None of the trust fund portions of
any payroll taxes payable by the Obligors has not been timely paid as of their
respective due dates and no payroll taxes of the Obligors remains unpaid as of
the date hereof.

Section 3.8 No Adverse Restrictions or Defaults. Except as disclosed in Schedule
3.8 attached hereto, no Obligor is a party to any agreement or instrument or
subject to any court order or judgment, governmental decree, charter or other
restriction adversely affecting its business, properties or assets, operations
or condition (financial or otherwise). Except as disclosed in Schedule 3.8
attached hereto, no Obligor is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
material agreement or instrument to which it is a party or by which any Obligor
and their respective properties, may be bound or affected, or under any law,
regulation, decree, order or the like.

Section 3.9 Compliance with Laws. All Obligors are in compliance in all material
respects with all federal, state, foreign and local laws, rules and regulations
applicable to its properties, operations, business, and finances, including,
without limitation, any federal or state laws relating to liquor (including 18
U.S.C. § 3617, et seq.) or narcotics (including 21 U.S.C. § 801, et seq.) and/or
any commercial crimes; all Environmental Laws; and the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), if applicable. No Obligor is
a Sanctioned Person or has any of its assets in a Sanctioned Country or does
business in or with, or derives any of its operating income from investments in
or transactions with, Sanctioned Persons or Sanctioned Countries in violation of
economic sanctions administered by OFAC. The proceeds from the Loan will not be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Country. “OFAC” means
the U.S. Department of the Treasury’s Office of Foreign Assets Control.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by

 

14



--------------------------------------------------------------------------------

OFAC and available at http://www.treas.gov/offices/enforcement/ofac/sanctions/,
or as otherwise published from time to time. “Sanctioned Person” means (i) a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country to the extent subject to a sanctions program
administered by OFAC.

Section 3.10 ERISA. The minimum funding standards of Section 302 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), have been met at
all times with respect to all “plans” (if any) of any Obligor to which such
standards apply; no Obligor has made a “partial withdrawal” or a “complete
withdrawal” from any “multi-employer plan”; no “reportable event” or “prohibited
transaction” has occurred with respect to any such “plan” (as all quoted terms
are defined in ERISA); no Obligor has incurred any material liability to the
Pension Benefit Guaranty Corporation established under ERISA in connection with
any “plan.”

Section 3.11 Authorizations. All authorizations, consents, approvals and
licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by any Obligor or for the conduct of
business in which any Obligor is engaged, have been duly issued and are in full
force and effect, and none of the Obligors are in default under any order,
decree, ruling, regulation, closing agreement or other decision or instrument of
any government commission, bureau or other administrative agency or public
regulatory body having jurisdiction over any of the Obligors. Except as
disclosed in Schedule 3.11 attached hereto, no approval, consent or
authorization of or filing or registration with any governmental commission,
bureau or other regulatory authority or agency is required with respect to the
execution, delivery or performance of this Agreement, the Note or any of the
Loan Documents executed in connection with the making of the Loan. All such
approvals, consents and authorizations have been obtained and all such filings
and registrations have been made.

Section 3.12 Title to Property. Each Obligor and each of their Subsidiaries
have, respectively, good and marketable title to all property and assets,
reflected in the latest financial statements referred to in Section 3.3 or
purported to have been acquired by any of them subsequent to such date, except
property and assets sold or otherwise disposed of subsequent to such date in the
ordinary course of business. Except as disclosed in Schedule 3.12 attached
hereto, all property and assets of any kind of Obligors, and each of their
subsidiaries are free from any liens except Permitted Liens and except as
disclosed on the financial statements provided to the Lender and referred to in
Section 3.3 hereof and other matters such as easements, covenants, and
restrictions that do not materially adversely affect their use or enjoyment of
such property. Obligors and each of their Subsidiaries enjoy peaceful and
undisturbed possession under all of the leases under which they are operating,
if any, none of which contain any provisions that will materially impair or
adversely affect the operations of any Obligor, as the case may be.

Section 3.13 Indemnification by Obligors. All of the representations and
warranties of Obligors, as set forth in this Agreement shall survive the making
of this Agreement and the full repayment of the Loan; accordingly, in the event
of any claims against Lender, resulting in the breach of any of the foregoing
warranties and representations, each Obligor shall and hereby

 

15



--------------------------------------------------------------------------------

agrees to indemnify Lender for any such claims notwithstanding the full
repayment of the Loan. Each and every requisition submitted by Borrowers for
funds under this Agreement shall constitute a new and independent representation
and warranty to Lender with respect to all of the matters set forth in this
Agreement, as of the date of such requisition.

ARTICLE IV—AFFIRMATIVE COVENANTS

The Obligors covenant and agree that from and after the Effective Date and until
payment in full of the principal of and interest on the Note, unless the Lender
shall otherwise consent in writing, each Obligor will:

Section 4.1 Loan Proceeds. Use the proceeds of the Loan only for the purposes
set forth in Section 2.3 and furnish the Lender with all evidence that it may
reasonably require with respect to such use.

Section 4.2 Existence. Do or cause to be done all things necessary to preserve
and keep in full force and affect its legal existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in each jurisdiction where qualification is necessary or desirable in
view of its business operations or the ownership of its properties.

Section 4.3 Maintenance of Business and Property. Continue to conduct and
operate its business substantially as conducted and operated during the present
and preceding calendar year; at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and keep the same in good repair,
working order and condition, and from time to time make, or cause to be made,
all needful and proper repairs, replacements, betterments and improvements
thereto so that the business carried on in connection therewith may be conducted
properly and advantageously at all times.

Section 4.4 Foreign Collateral. In the event that any Obligor obtains any
interest in any entity not constituting one of the Obligors as of the date of
this Agreement, such Obligor shall provide Lender written notice thereof not
later than sixty (60) days prior to Obligor’s obtaining such interest and shall
promptly upon demand by Lender grant to Lender such security interests in regard
to such entity as Lender shall require, including but not limited to a pledge of
all capital and equity interests in such entity and security interests in all
assets of the entity, all in form and substance satisfactory to Lender in its
sole discretion.

Section 4.5 Insurance. Insure and keep insured in good and financially sound and
responsible insurance companies reasonably satisfactory to the Lender, all
insurable property owned by it which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from such hazards or risks, including fire, flood and windstorm as are
insured by companies similarly situated and operating like properties, insure
and keep insured employers’ and public liability risks in responsible insurance
companies to the extent usually insured by companies similarly situated; and
maintain such other insurance as may be required by law or as may reasonably be
required in writing by the Lender.

 

16



--------------------------------------------------------------------------------

Section 4.6 Payment of Indebtedness, Taxes, Etc.

4.6.1 Pay all of its indebtedness and obligations promptly and in accordance
with the terms thereof and consistent with past practices; and

4.6.2 Pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property or upon any part thereof, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, might become a lien or charge upon such properties or any part
thereof; provided however, that the Obligor shall not be required to pay and
discharge or to cause to be paid and discharged any tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and the Obligor shall have set aside on its books
adequate reserves with respect to any tax, assessment, charge, levy or claim, so
contested.

Section 4.7 Compliance with Laws. Duly observe, conform and comply with all
laws, decisions, judgments, rules, regulations and orders of all governmental
authorities relative to the conduct of its business, its properties, and assets,
except those being contested in good faith by appropriate proceedings diligently
pursued; and maintain and keep in full force and effect all licenses and permits
necessary to the proper conduct of its business.

Section 4.8 Notice of Default. Upon the occurrence of any Default or Event of
Default, promptly furnish written notice thereof to the Lender.

Section 4.9 Inspection. At all times, each Obligor shall permit any
representatives of Lender to visit and inspect any of the properties of such
Obligor, to examine and copy all books of account, records, reports and other
papers, and to discuss the affairs, finances and accounts with Obligor’s
employees and independent accountants at all such reasonable times and as often
as may be reasonably requested.

Section 4.10 Notice of Litigation and Other Proceedings. Give prompt notice in
writing to the Lender of the commencement of (a) all material litigation which,
if adversely determined, might adversely affect the business or financial
condition of the Obligors; (b) all other litigation involving a claim against
the Obligor for $25,000 or more in excess of applicable insurance coverage; and
(c) any citation, order, decree, ruling or decision issued by, or any denial of
any application or petition to, or any proceeding before any governmental
commission, bureau or other administrative agency public regulatory body against
or affecting the Obligor, or any property of the Obligor or any lapse,
suspension or other termination or modification of any certification, license,
consent or other authorization of any agency or public regulatory body, or any
refusal of any thereof to grant any application therefor, in connection with the
operation of any business conducted by any of the Obligors.

Section 4.11 Pay Down of Principal. Within one hundred and twenty (120) days
after the initial funding of the Loan, pay all accrued interest on the Loan, pay
down the principal of the Loan to no more than $100,000 and, without the prior
written consent of the Lender which may be withheld in the sole and absolute
discretion of the Lender, make no further draw requests and accept no further
advances of Loan funds.

 

17



--------------------------------------------------------------------------------

ARTICLE V - NEGATIVE COVENANTS

The Obligors covenant and agrees that from the Effective Date and until payment
in full of the principal of and interest on the Note, unless the Lender shall
otherwise consent in writing, none of the Obligors will:

Section 5.1 Limitation of Liens. Except as permitted by the Loan Documents or as
listed on Schedule 3.12, create, assure, incur or suffer to exist any Lien upon,
or transfer or assignment of, any of its property or revenues or assets now
owned or hereafter acquired to secure any Indebtedness of obligations, or enter
into any arrangement for the acquisition of any property subject to conditional
sale agreements or leases or other title retention agreements; excluding,
however, from the operation of this covenant: (i) deposits or pledges to secure
payment of worker’s compensation, unemployment insurance, old age pensions or
other social security; (ii) deposits or pledges to secure performance of bids,
tenders, contracts (other than contracts for the payment of money) or leases,
public or statutory obligations, surety or appeal bonds or other deposits or
pledges for purposes of like general nature in the ordinary course of business;
(iii) Liens for property taxes not delinquent and Liens for taxes which in good
faith are being contested or litigated; (iv) mechanics’, carriers’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business
securing obligations which are not overdue for a period of 60 days or more or
which are in good faith being contested or litigated; (v) Liens securing the
unpaid purchase price of equipment purchased by the Obligor in the ordinary
course of its business and Liens existing upon assets acquired by the Obligor;
(vi) any existing Liens reflected in the financial statements referred to in
Section 3.3 hereof; (vii) Liens approved by Lender and subordinated to the Note
and (vii) Permitted Liens.

Section 5.2 Limitation on Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:

5.2.1 The Note and any other Indebtedness of the Obligor to the Lender;

5.2.2 Indebtedness which is subordinated to the prior payment in full of the
principal of, and interest on, the Note(s) on terms and conditions approved in
writing by the Lender;

5.2.3 Indebtedness representing the unpaid purchase price of equipment purchased
by the Obligor in the ordinary course of its business and Indebtedness existing
upon assets acquired by the Obligor;

5.2.4 Existing Indebtedness reflected in the financial statements referred to in
Section 3.3 hereof and listed on Schedule 3.12.

Section 5.3 Mergers, Consolidations and Acquisition of Assets. Wind up,
liquidate, dissolve, merge or consolidate with any corporation or entity, or
acquire all or substantially all of the assets of any corporation except that
the Obligor may merge or consolidate with any Subsidiary provided that the
Obligor is the surviving corporation.

 

18



--------------------------------------------------------------------------------

Section 5.4 Sale, Lease, Etc. Sell, lease, assign, transfer or otherwise dispose
of any of its assets or revenues (other than obsolete or worn-out personal
property or personal property or real estate not used or useful in its business)
whether now owned or hereafter acquired, other than in the ordinary course of
business.

Section 5.5 Management and Ownership. Permit any material change in its
ownership or management, except for the transfer of ownership interest
contemplated by the Stock Purchase Agreement.

Section 5.6 Exclusive Dealing. Directly or indirectly, solicit or initiate the
submission of any offer or proposal by, or participate in discussions or
negotiations with, or provide any information to or otherwise cooperate with,
any Person (other than Lender or a representative or designee of Lender)
concerning any Third Party Transaction (as defined below). Each of the Obligors
agree that it will, as of the date hereof, immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any Persons
with respect to a Third Party Transaction. “Third Party Transaction” shall mean
(a) any acquisition of any controlling interest in, or all or a substantial
portion of any of the Obligors, (b) the possible disposition of any of the
assets of any of the Obligors, (c) the recapitalization or possible issuance of
any capital stock or other equity interest of any of the Obligors, or (d) any
business combination involving any of the Obligors, whether by way of merger,
consolidation, share exchange or other transaction; provided, however, that the
transactions contemplated by the Stock Purchase Agreement shall not constitute a
Third Party Transaction.

Section 5.7 General.

 

  (i) engage, directly or through other Persons, in any business other than the
business now carried on;

 

  (ii) change its certificate of incorporation, bylaws or other charter
documents except as contemplated hereby;

 

  (iii) declare or pay dividends or make any other distribution or redeem any of
its equity securities; or

 

  (iv) enter into or modify a material related-party transaction.

ARTICLE VI - FUNDING OF THE LOAN

The determination of whether to fund the Loan is in the sole and absolute
discretion of the Lender. The conditions listed below are precedent to the
funding of the Loan by the Lender and shall be complied with in form and
substance satisfactory to Lender, in Lender’s sole discretion, and its counsel
prior to the Lender’s obligation to advance any portion of the Loan; provided,
however, that notwithstanding compliance with these conditions, the Lender is
not obligated to fund any amounts hereunder:

Section 6.1 Disbursements. The total principal amount disbursed under the Loan
shall not to exceed $20,000,000.

 

19



--------------------------------------------------------------------------------

6.1.1 Initial Advance. As of the date of this Agreement, Lender shall fund as
the “Initial Advance” of the Loan, an amount not to exceed $12,000,000.00. The
Initial Advance shall be used by Borrowers, in the following order of priority,
to (a) repay in full the Existing Lender Loan as defined in Schedule 2.3
attached hereto, (b) pay the amount of Lender’s Expenses incurred through and
including the date of the advance of the Initial Advance, and (c) pay Borrower’s
trade payables as set forth on Schedule 2.3 attached hereto, provided that
Borrowers deliver original documentation evidencing such trade payables, all
satisfactory to Lender, in Lender’s sole discretion. The Initial Advance shall
not exceed the amount of $12,000,000.00.

6.1.2 Subsequent Advance. On or before February 16, 2007, Lender shall fund the
“Subsequent Advance” of the Loan in an amount not to exceed $8,000,000.00. The
Subsequent Advance shall be used by Borrowers, in the following order of
priority, to (a) pay the amount of Lender’s Expenses incurred through and
including the date of funding of the Subsequent Advance and any reasonable
related expenses estimated to be incurred thereafter, and (b) to repay the
Almiron Loan and the Expocredit Loan (each as defined on Schedule 3.12 attached
hereto and together hereinafter referred to as the “MBO Loans”) and the
Factoring Agreement as defined on Schedule 3.12 attached hereto. A condition
precedent to the use of the Subsequent Advance to repay the MBO Loans and the
Factoring Agreement shall be that Borrowers deliver to Lender’s counsel, to be
held in trust pending the funding of that portion of the Subsequent Advance
necessary to repay the MBO Loans and to satisfy the Factoring Agreement,
original documentation satisfactory to Lender, in Lender’s sole discretion, of
amounts necessary to satisfy the MBO Loans and the Factoring Agreement,
including without limitation, payoff and estoppel letters and the written
satisfaction, cancellation and return of loan documentation related thereto, and
the release of all collateral therefor.

Section 6.2 Advance. The advance of the Loan amount hereunder is subject, in
addition to the foregoing, to no adverse change in the condition, financial or
otherwise of any of the Obligors and no Default or Event of Default under this
Agreement or any of the Loan Documents, and the following conditions precedent,
each of which shall have been met or performed by the applicable Borrowing Date:

6.2.1 No Default. (i) No Default or Event of Default shall have occurred and be
continuing upon the making of the Loan on the Borrowing Date, and all
representations and warranties made by the Obligors herein or otherwise in
writing in connection herewith shall be true and correct in all material
respects with the same effect as though the representations and warranties had
been made on and as of the Borrowing Date, and (ii) a certificate to this effect
shall have been issued to the Lender on the Borrowing Date by Latin Node’s Chief
Financial Officer; and

6.2.2 Use of Proceeds. The Loan proceeds shall be, and shall have theretofore
been applied in accordance with the Use of Proceeds as set forth in Section 2.3
hereof, including but not limited to as set forth in Sections 6.1.1 and 6.1.2
hereof.

 

20



--------------------------------------------------------------------------------

Section 6.3 Loan Documents. The appropriate parties shall have executed and
delivered to Lender the Security Agreement, the Pledge Agreement, and the Non-US
Security Documents.

Section 6.4 Note. The Note shall have been duly executed and delivered to the
Lender.

Section 6.5 Supporting Documents. The Obligors shall have executed and
delivered, or caused to be executed and delivered, to the Lender each of the
certificates and the other Loan Documents and all additional opinions, documents
and certificates that the Lender or its counsel may require, and all such
opinions, certificates and documents specified in this Article 6 shall be
reasonably satisfactory in form and substance to the Lender and its counsel.

Section 6.6 Expenses. Obligors shall have paid all of Lender’s out-of-pocket
fees and expenses incurred in connection with this Agreement, including
attorneys’ fees. In addition, Obligors shall have paid all applicable
documentary stamp taxes, intangible taxes, recording fees and other closing
costs.

Section 6.7 Pre-Funding Conditions and Requirements. Obligors shall furnish to
Lender each of the following items, satisfactory in form and content to Lender,
at Obligor’s sole expense prior to any Loan disbursement:

6.7.1 Entity Authorizations.

6.7.2 All certificates of equity interests which are being pledged as collateral
pursuant to the Pledge Agreement shall be in the possession of Lender and all
other requirements of applicable law shall be complied with (subject to the
provisions of the Post Closing Agreement to be entered into in connection with
the transactions contemplated hereby).

6.7.3 Current financial statements from Obligors.

6.7.4 UCC Searches reflecting no currently effective financing statements
affecting the collateral for the Loan.

6.7.5 Original insurance policy or original certificate of insurance from an
insurance company reasonably satisfactory to Lender, as to insurance coverage,
in amounts, in form, and otherwise in substance satisfactory to Lender naming
Lender as additional insured or loss payee thereunder.

6.7.6 There shall have been no material adverse change in the financial
condition of Obligors; nor any material adverse event or condition affecting
Obligors, or the validity, enforceability or priority of the Loan and lien
instruments.

6.7.7 An opinion of counsel for Obligors, in form and content fully satisfactory
to Lender’s counsel, stating, subject to customary and appropriate
qualifications, assumptions and exceptions, (i) that each of Obligors, and any
entity which is a member, partner or other constituent of either of them is a
validly existing

 

21



--------------------------------------------------------------------------------

entity, (ii) that the Loan Documents are duly authorized and executed, and are
valid and enforceable in accordance with their terms, (iii) that each signing
party has the authority to consummate execute the respective Loan Documents on
behalf of Obligors, and to encumber assets given as security for the Loan,
(iv) that the loan documents create a security interest in the collateral
securing the Loan, and (v) such other matters as Lender may require.

6.7.8 Compliance with all conditions, requirements, agreements, instruments,
financial statements and opinions of counsel required herein must be
satisfactory in form and content to Lender and its counsel.

6.7.9 The Loan shall be evidenced and secured by final, definitive documents
(the “Loan Documents”) including a promissory note, a security agreement, a
pledge agreement, the Granados Guaranty (as hereinafter defined), assignments of
contracts, financing statements and similar documents on Lender’s forms, all
effectuating the Loan terms and conditions set forth herein and containing such
other provisions as Lender shall require, including without limitation, all
items required to create, perfect and protect Lender’s liens on the collateral
for the Loan as contemplated hereby. The Loan Documents shall include provisions
that the collateral may not be transferred or further encumbered without the
Lender’s prior written consent, and that the Lender may collect a late charge
equal to five percent of any sum which is not paid within ten days of the due
date thereof.

6.7.10 Dasaro, S.A. shall have provided to Lender an executed copy of the letter
agreement in the form of Schedule 6.7.10 attached hereto.

6.7.11 Obligors shall provide such other documents as may be reasonably required
by Lender’s counsel, including documents to confirm Obligor’s representations,
warranties and covenants to Lender.

6.7.12 Jorge Granados shall deliver to Lender an individual Guaranty Agreement
providing for the guaranty of repayment of the amount of $9,000,000.00 of the
Loan, less any accounts receivable amounts actually collected by Latin Node
which would have otherwise been payable to Expocredit Corporation pursuant to
the Factoring Agreement, to be effective commencing upon the full satisfaction
and repayment of the MBO Loans and evidence of the same satisfactory to Lender,
in Lender’s sole discretion, is delivered to Lender, and terminating upon the
closing of the transactions contemplated by the Stock Purchase Agreement
(“Granados Guaranty”).

ARTICLE VII- EVENTS OF DEFAULT

Section 7.1 Events of Default. If any one of the following “Events of Default”
shall occur and shall not have been remedied:

7.1.1 Any representation or warranty made or deemed made by any Obligor herein
or in any of the other Loan Documents, or in any certificate or report furnished
by such Obligor at any time to the Lender, shall prove to have been incorrect,
incomplete or misleading in any material respect on or as of the date made or
deemed made; or

 

22



--------------------------------------------------------------------------------

7.1.2 Any Obligor shall fail to pay, when due, any principal of or interest on
the Note or any other sum payable under this Agreement; or

7.1.3 Any default by any Obligor under any Indebtedness or other obligation to
the Lender or any of its Affiliates which is not cured within any grace periods
provided thereunder.

7.1.4 Any Obligor shall default in any material respect in the performance of
any agreement, covenant or obligation contained herein or in any of the other
Loan Documents (other than the affirmative covenant contained in Section 4.11 of
this Agreement) if the default continues for a period of 30 days after notice of
default to the Obligor by the Lender; or

7.1.5 Failure to abide by the affirmative covenant set forth in Section 4.11 of
this Agreement; or

7.1.6 Final judgment for the payment of money in an amount in excess of $50,000
shall be rendered against any Obligor and the same shall remain undischarged for
a period of 30 days, during which period execution shall not effectively be
stayed, provided such Obligor, as applicable, will have the right to contest in
good faith by appropriate proceedings and provided such Obligor shall have set
aside on its books adequate reserves for payment of such money; or

7.1.7 Any Obligor’s default in the performance of its obligations with respect
to any Indebtedness in excess of $50,000 or as lessor or as lessee under any
lease of all or any material portion of its property, after the expiration of
any applicable cure periods; or

7.1.8 Any Obligor shall cease to exist or to be qualified to do or transact
business in the any jurisdiction in which such qualification is required for it
to conduct its business, or shall be dissolved or terminated or shall be a party
to a merger or consolidation, or shall sell all or substantially all of its
assets; or

7.1.9 If, without the prior written consent of Lender, which consent shall be in
Lender’s sole and absolute discretion, any equity interest in any Obligor, that
is a Wholly-Owned Subsidiary of any Obligor or any equity interest in any
Obligor owned by any other Obligor, is sold, transferred, conveyed, assigned,
mortgaged, pledged, or otherwise disposed of, whether voluntarily or by
operation of law, and whether with or without consideration, or any agreement
for any of the foregoing is entered into; or

7.1.10 Any Obligor shall (i) voluntarily terminate operations or apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of such Obligor, as the case may be, or of all
or of a substantial part of the assets of such Obligor, as the case may be,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under the United States Bankruptcy
Code (as now or hereafter in effect), (v) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, (vi) fail to controvert in a
timely and

 

23



--------------------------------------------------------------------------------

appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, or (vii) take any corporate
action for the purpose of effecting any of the foregoing; or

7.1.11 Any Obligor shall fail to furnish to the Lender notice of default in
accordance with Section 4.8 hereof, within 10 days after any such notice of
default becomes known to the President or Chief Financial Officer of such
Obligor, whether or not notification to such Obligor is furnished by the Lender.

Section 7.2 THEREUPON, in the case of any such event, the Lender may, by written
notice to the Obligors, at its option: (A) immediately terminate the commitment
of the Lender to advance funds hereunder, and/or (B) immediately declare the
principal of, and interest accrued on, the Note immediately due and payable
without presentment, demand, protest or notice, whereupon the same shall become
immediately due and payable.

ARTICLE VIII—MISCELLANEOUS

Section 8.1 No Waiver, Remedies Cumulative. No failure on the part of the Lender
to exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.

Section 8.2 Specific Performance. Each of the Obligors acknowledge and agree
that in the event of any breach of this Agreement, the Lender would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties hereto (i) waive, in any
action for specific performance, the defense of adequacy of a remedy at law and
(ii) shall be entitled, in addition to any other remedy to which they may be
entitled at law or in equity, to compel specific performance of this Agreement
in any action instituted in any state or federal court sitting in Miami-Dade
County, Florida.

Section 8.3 Survival of Representations. All representations and warranties made
herein shall survive the making of the loans hereunder and the delivery of the
Note, and shall continue in full force and effect so long as the Note is
outstanding and unpaid and the commitment to make the Loan has not been
terminated.

Section 8.4 Notices; Appointment of Borrower Representative.

8.4.1 By the execution and delivery of this Agreement, each of the Borrowers
hereby irrevocably constitutes and appoints Latin Node, Inc. (the “Borrower
Representative”), as the true and lawful agent and attorney-in-fact of such
Borrower with full power of substitution to act in the name, place and stead of
such Borrower with respect to the Loan from Lender to Borrowers in accordance
with the terms and provisions of this Agreement, and to act on behalf of such
Borrower in any litigation or arbitration involving this Agreement, to do or
refrain from doing all such further acts and things, and to execute all such
documents as the Borrower Representative shall deem necessary or appropriate in
connection with the transactions contemplated by this Agreement, including,
without limitation, the power:

(i) to act for such Borrower with regard to handling negotiations and other
matters pertaining to indemnification referred to in this Agreement, including
the power to compromise any indemnity claim on behalf of the Borrowers and to
transact matters of litigation;

 

24



--------------------------------------------------------------------------------

(ii) to execute and deliver all ancillary agreements, certificates and documents
that the Borrower Representative deems necessary or appropriate in connection
with the consummation of the transactions contemplated by this Agreement;

(iii) to receive funds and give receipts for funds, including in respect of the
Loan proceeds;

(iv) to do or refrain from doing any further act or deed on behalf of the
Borrowers that the Borrower Representative deems necessary or appropriate in his
sole discretion relating to the subject matter of this Agreement as fully and
completely as the Borrowers could do if personally present; and

(v) to receive service of process in connection with any claims under this
Agreement.

8.4.2 Appointment Coupled with an Interest. The appointment of the Borrower
Representative shall be deemed coupled with an interest and shall be irrevocable
for the period of time during which the Loan is outstanding (the “Term”). The
Lender and any other Person may conclusively and absolutely rely, without
inquiry, upon any action of the Borrower Representative in all matters referred
to herein. All notices required to be made or delivered by the Lender to any
Borrower shall be made to the Borrower Representative at the address set forth
below its signature block for the benefit of such Borrower and shall discharge
in full all notice requirements of the Lender to such Borrower with respect
thereto. Each of the Borrowers hereby confirms all that the Borrower
Representative shall do or cause to be done by virtue of his appointment as the
Borrower Representative of such Borrower. The Borrower Representative shall act
for the Borrower on all of the matters set forth in this Agreement in the manner
the Borrower Representative believes to be in the best interest of the Borrowers
and consistent with the obligations under this Agreement, but the Borrower
Representative shall not be responsible to the Borrowers for any loss or damages
any of the Borrowers may suffer by the performance by the Borrower
Representative of its duties under this Agreement, other than loss or damage
arising from willful violation of the law by the Borrower Representative or
gross negligence in the performance by the Borrower Representative of its duties
under this Agreement. In the event that the Borrower Representative shall become
incapacitated or shall resign as Borrower Representative, the Borrowers shall
appoint a substitute borrower representative by vote of the majority of
Borrowers.

8.4.3 Notice to Guarantors. Any notice required to be given hereunder to any
Guarantor shall be delivered to the address of such Guarantor set forth below
their signature block.

 

25



--------------------------------------------------------------------------------

8.4.4 Notices. Any notice or other communication hereunder to any party hereto
shall be by hand delivery, facsimile, recognized overnight courier or registered
or certified mail, return receipt requested, and shall be deemed to have been
given or made when delivered to the party at its address or fax number specified
next to its signature hereto (or at any other address that the party may
hereafter specify to the other parties in writing). A copy of any notice or
communication hereunder to the Borrowers or Guarantors shall be delivered to
Alfred G. Smith, Shutts & Bowen LLP, 1500 Miami Center, 201 South Biscayne
Boulevard, Miami, Florida 33131, Facsimile: (305) 347-7764.

Section 8.5 Construction. This Agreement and the Note shall be governed by and
construed in accordance with the law of Florida without regard to its conflict
of law rules and any suit, action or proceeding arising out of or relating to
this Agreement may be commenced and maintained in any court of competent subject
matter jurisdiction in Miami-Dade County, Florida, and any objection to such
jurisdiction and venue is hereby expressly waived.

Section 8.6 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of each Obligor and the Lender, and their respective
successors and assigns, provided that no Obligor may assign any of its rights
hereunder without the prior written consent of the Lender, which may be
arbitrarily withheld, and any such assignment will be void.

Section 8.7 Limit on Interest. Anything herein or in the Note to the contrary
notwithstanding, the obligations of the Obligors under this Agreement and the
Note to the Lender shall be subject to the limitation that payments of interest
to the Lender shall not be required to the extent that receipt of any such
payment by the Lender would be contrary to provisions of law applicable to the
Lender (if any) which limit the maximum rate of interest which may be charged or
collected by the Lender; provided however, that nothing herein shall be
construed to limit the Lender to presently existing maximum rates of interest,
if any increased interest rate is hereafter permitted by reason of applicable
federal or state legislation.

Section 8.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to an original and all of
which when taken together shall constitute but one and the same instrument.

Section 8.9 Headings. The headings are for convenience only and are not to
affect the construction of or to be taken into account in interpreting the
substance of this Agreement.

Section 8.10 Severability. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

Section 8.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement with respect to the subject matter hereof
and is intended as a complete and exclusive statement of the terms and
conditions thereof, and this Agreement supersedes and replaces all prior
negotiations and agreements between the parties hereto, or any

 

26



--------------------------------------------------------------------------------

of them, whether oral or written. Each of the parties hereto acknowledges that
no other party, agent or attorney of any other party, has made any promise,
representation or warranty whatsoever, expressed or implied, not contained
herein concerning the subject matter hereof to induce the other party to execute
this Agreement or any of the other documents referred to herein, and each party
hereto acknowledges that it has not executed this Agreement or such other
documents in reliance upon any such promise, representation or warranty not
contained herein.

Section 8.12 Integration. This Agreement, together with the other documents and
instruments executed herewith and contemplated by this Agreement, comprises the
complete and integrated agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. The Obligors further release and discharge Lender
from and against any and all liability with respect to all prior agreements and
preliminary commitments. The Loan Documents were drafted with the joint
participation of Obligors and Lender, and their respective counsel, and shall be
construed neither against nor in favor of any of them, but rather in accordance
with the fair meaning thereof.

Section 8.13 Course of Dealing; Amendment; Supplemental Agreements. No course of
dealing between the Lender and Obligors shall be effective to amend, modify or
change any provision of this Agreement. This Agreement or any document executed
in connection herewith, may not be amended, modified, or changed in any respect
except by agreement in writing signed by the Lender and Obligors.

Section 8.14 Indemnification. Each of the Obligors hereby agree to hold the
Lender and its officers, directors, employees and agents harmless from and
against all claims, damages, liabilities and expenses, including attorney fees
and disbursements of counsel, which may be incurred by or asserted against any
of them in connection with or arising out of any investigation, litigation, or
proceeding relating to the Loan, except that the Obligors shall not be required
to indemnify the Lender to the extent that such claims, damages, liabilities or
expenses arise from the gross negligence or willful misconduct of Lender.

Section 8.15 Attorneys’ Fees and other Costs of Collection. Obligors shall pay
all of Lender’s reasonable expenses incurred in enforcing this Agreement and in
preserving and liquidating collateral encumbered by the Loan Documents,
including but not limited to, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred with or without the
commencement of a suit, trial, arbitration, or administrative proceeding, or in
any appellate or bankruptcy proceeding

Section 8.16 Waiver of Jury Trial. BORROWERS AND LENDER KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY DOCUMENT EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OR EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER ENTERING
INTO THIS AGREEMENT AND MAKING ANY LOAN, ADVANCE OR OTHER EXTENSION OF CREDIT TO
THE BORROWERS.

(Signatures on next page)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective on the date first written above.

 

“BORROWERS” LATIN NODE, INC., a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178
LATIN NODE, LLC, a Florida limited liability company By:  

/s/ Jorge Granados

  Jorge Granados   Manager Address:   9800 NW 41 St., #200, Miami, FL 33178
LATINODE COMMUNICATIONS CORPORATION, a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178
NSITE SOFTWARE, LLC, a Florida limited liability company By:  

/s/ Jorge Granados

  Jorge Granados   Manager Address:   9800 NW 41 St., #200, Miami, FL 33178
TROPICAL STAR COMMUNICATIONS, INC., a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178

 

28



--------------------------------------------------------------------------------

TS TELECOMMUNICATIONS, INC., a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178
TOTAL SOLUTIONS TELECOM, INC., a Florida corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178
“GUARANTORS” CROSSFONE HONDURAS S.A., a Honduran corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178
LATIN NODE EUROPE, GMBH, a German company By:  

/s/ Victor Iasprizza

  Victor Iasprizza   Managing Director Address:   9800 NW 41 St., #200, Miami,
FL 33178

 

29



--------------------------------------------------------------------------------

LATIN NODE EUROPE, GMBH, a German
company By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178 LN
COMUNICACIONES S.A., a Guatemalan corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178
Address:   9800 NW 41 St., #200, Miami, FL 33178 CROSSFONE COLOMBIA S.A., E.S.P.
a Colombian corporation By:  

/s/ Jorge Granados

  Jorge Granados   President Address:   9800 NW 41 St., #200, Miami, FL 33178

 

30



--------------------------------------------------------------------------------

CROSSFONE EUROPE, GMBH, a German company By:  

/s/ Victor Iasprizza

  Victor Iasprizza   Managing Director Address:   9800 NW 41 St., #200, Miami,
FL 33178

 

31



--------------------------------------------------------------------------------

CROSSFONE MEXICO, S.A. DE C.V., a Mexican corporation By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   Sole Administrator Address:   9800 NW 41 St.,
#200, Miami, FL 33178 CROSSFONE NICARAGUA S.A., a Nicaraguan corporation By:  

/s/ Jorge Granados

Name:   Jorge Granados Title:   President Address:   9800 NW 41 St., #200,
Miami, FL 33178 “LENDER” ELANDIA, INC., a Delaware corporation By:  

/s/ Harley L. Rollins

  Harley L. Rollins   Chief Financial Officer Address:   1500 Cordova Road,
#312, Ft. Lauderdale, FL 33316

 

32